                                                                                                                            -   ,,   __ _
                                                                                                     --   ---"   --   ·-·




UNITED ST ATES DISTRICT COURT
                                                                          DC)C ,- :
SOUTHERN DISTRICT OF NEW YORK
                                                                                             ;): -_~t
                                                                                                 J (1 ,---_----------
                                                                                                       6LO;}-~ =-I
                                                                      j   r)   A 1·1
                                                                                0




------------------------------------------------------------X         / L /\ l l
CAZE D. THOMAS,
                                   Plaintiff,
                 -v-                                                            18     CIVIL 4007 (RA)

                                                                                    JUDGMENT
JEFF THURSTON,
                                   Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion & Order dated March 6, 2020, Thurston's motion to

dismiss the Third Amended Complaint is granted. Because the Court previously warned Plaintiff

that his claims would be dismissed with prejudice and without leave to further re-plead if he chose

to file an amended complaint, Plaintiffs complaint is now dismissed with prejudice. Furthermore,

Plaintiffs motion for reconsideration is denied; accordingly, the case is closed.

Dated: New York, New York
       March 9, 2020



                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court
                                                               BY:

                                                                      ~
